DETAILED ACTION
Allowable Subject Matter
Claims 1-7, 10-13, 15, 16, 19, and 21-26 are allowed.
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Atty. Greenwood on September 9, 2022 by email. 
The application has been changed as follows:
Claim 1, lines 14-18 have been deleted.  
Claim 1, the last line, has been changed to: 
-the identified portion of the battery;
the communications interface further configured to: 
transmit, at a second time, an update to the fleet management system, the update indicating that the thermal event has been suppressed, and
receive, from the fleet management system in response to the update, instructions to autonomously maneuver the EV from a current location to a second location.-
Reasons for Allowance
The prior art fails to teach, disclose, or suggest, either alone or in combination, a system for mitigating thermal runaway in a battery-powered electric vehicle (EV) comprising the claimed communications interface, as recited in Claim 1. 
Additionally, the prior art fails to teach, disclose, or suggest, either alone or in combination, a method for mitigating thermal runaway in a battery-powered electric vehicle (EV) comprising the claimed transmitting, at a first time, transmitting, at a second time, and receiving, as recited in Claim 15. 
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony R. Jimenez whose telephone number is (313) 446-6518.  The examiner can normally be reached Monday through Friday, 10AM – 9PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833